Citation Nr: 1824296	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-44 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 2010, for additional Department of Veterans Affairs compensation benefits for a dependent spouse.  

2.  Whether an overpayment of Department of Veterans Affairs compensation benefits for a dependent spouse in the amount of $1,500.00 was properly created.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969.  He served in the Republic of Vietnam and was awarded the Combat Action Ribbon.  

In December 2010, the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) awarded the Veteran additional VA compensation benefits for a dependent spouse, effective January 14, 2010.  In May 2011, the RO determined that the correct effective date to add the Veteran's dependent spouse to his award was November 9, 2010, the date of receipt of his Declaration of Status of Dependents, VA Form 21-686c, and proposed to reduce his VA compensation benefits, effective February 1, 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2012 RO action which effectuated the proposed reduction of the Veteran's disability compensation benefits.  In June 2012, the Veteran submitted a notice of disagreement with the reduction action.  

In June 2012, the VA Debt Management Center informed the Veteran of an overpayment of VA compensation benefits to him in the calculated amount of $1,500.00.  In November 2014, the RO issued a statement of the case addressing the creation of an overpayment of VA compensation benefits to the Veteran in the calculated amount of $1,500.00.  In December 2014, the Veteran submitted an Appeal to Board of Veterans' Appeal, VA Form 9, with the issue of creation of an overpayment of VA compensation benefits in the calculated amount of $1,500.00.  The Veteran appeared at a February 2017 videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  



REMAND

The Veteran asserts that he is entitled to additional VA compensation benefits for a dependent spouse effective as of the date of his May 1997 remarriage and therefore, the overpayment of VA compensation benefits in the calculated amount was not properly created.  

The Veteran has submitted a timely notice of disagreement with the denial of an effective date prior to November 9, 2010, for the award of additional VA compensation benefits for a dependent spouse.  A statement of the case that addresses that issue has not been issued to the Veteran.  Where a Veteran has submitted a timely notice of disagreement with an adverse decision and no statement of the case has been issued, the Board should remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Further, the Board finds that the issue of entitlement to an effective date prior to November 9, 2010, for the award of additional VA compensation benefits for a dependent spouse is inextricably intertwined with the issue of the validity of the creation of an overpayment of VA compensation benefits to the Veteran in the calculated amount.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to an effective date prior to November 9, 2010, for the award of additional VA compensation benefits for a dependent spouse.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return those claims to the Board.  

2.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

